 Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 1 of 10 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


 William Rodgers, individually and on behalf of all others
 similarly situated;
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL

                                                                        C.A. No.:

        -v.-
 Continental Service Group, Inc. dba ConServe,
 and John Does 1-25.

                                        Defendant(s).


Plaintiff William Rodgers (hereinafter, “Plaintiff”), a Florida resident, individually and on behalf of

a class of all others similarly situated, brings this Class Action Complaint by and through his

attorneys, Zeig Law Firm, against Defendant Continental Service Group, Inc. dba ConServe,

(hereinafter “Defendant ConServe”) pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

                                                                                                     1
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 2 of 10 PageID 2




 inadequate to protect consumers," and that "'the effective collection of debts" does not require

 "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

 determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

 gave consumers a private cause of action against debt collectors who fail to comply with the

 Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

 this action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Florida consumers under§

 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                            PARTIES

    7.      Plaintiff is a resident of the State of Florida, County of Duval, residing at 2102

    W 1st Street, Jacksonville, FL 32209.
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 3 of 10 PageID 3




    8.       Defendant ConServe is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA with an address at 200 CrossKeys Office Park, Fairport,

 NY 14450.

    9.       Upon information and belief, Defendant ConServe is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    10.      John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.


                                      CLASS ALLEGATIONS
    11.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    12.      The Class consists of:

             a. all individuals with addresses in the State of Florida;

             b. to whom Defendant ConServe sent a collection letter attempting to collect a

                consumer debt;

             c. that imposed unauthorized fees and did not clarify whether said fees would be

                increasing;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.

    13.      The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 4 of 10 PageID 4




    14.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    15.      There are questions of law and fact common to the Plaintiff Classes, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibits A, violate 15 U.S.C. §§ l692e and 1692f.

    16.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

 Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

 in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

 nor their attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    17.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

                that the Plaintiff Classes defined above are so numerous that joinder of all

                members would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Classes and those questions predominance over

                any questions or issues involving only individual class members. The principal
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 5 of 10 PageID 5




                issue is \whether the Defendants' written communications to consumers, in the

                forms attached as Exhibit A violate 15 U.S.C. § l692e and §1692f.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

                the Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

                class members insofar as Plaintiffs have no interests that are adverse to the absent

                class members. The Plaintiffs are committed to vigorously litigating this matter.

                Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiffs nor their counsel

                have any interests which might cause them not to vigorously pursue the instant

                class action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Classes predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 6 of 10 PageID 6




    19.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

    20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

    21.     Some time prior to July 24, 2020, an obligation was allegedly incurred to

 Hillsborough Community College.

    22.     The Hillsborough Community College obligation arose out of transactions in which

 money, property, insurance or services, which are the subject of the transaction, are primarily

 for personal, family or household purposes.

    23.     The alleged Hillsborough Community College obligation is a "debt" as defined by

 15 U.S.C.§ 1692a(5).

    24.     Hillsborough Community College is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

    25.     Defendant ConServe, a debt collector, contracted with Hillsborough Community

 College to collect the alleged debt.

    26.     Defendants collect and attempt to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United

 States Postal Services, telephone and internet.



                             Violation I – July 24, 2020 Collection Letter
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 7 of 10 PageID 7




     27.      On or about July 24, 2020 Defendant ICS sent the Plaintiff an initial contact notice

 (the “Letter”) regarding the alleged debt owed to Defendant Advocare in-Patient Medicine. See

 Exhibit A.

     28.      The collection letter stated a “Principal Due” of $2103.00 and a “Creditor Assessed

 Collection Costs” of $559.03.

     29.      The $559.03 “Collection fee” is exorbitant, unjustified, and moreover, Plaintiff did

 not agree to such a collection charge.

     30.      Upon information and belief, this exorbitant collection cost is unearned and arbitrary,

 without any basis.

     31.      Furthermore, Plaintiff is not informed of any basis for this charge and whether this

 charge can increase or not.

     32.      The additional $559.03 “Collection fee” is not permitted by the agreement creating

 the debt nor by law.

     33.      The addition of this collection fee by Defendant which was not authorized by the

 agreement creating the debt or permitted by law, was an attempt to collect an amount not owed

 by Plaintiff.

     34.      Defendant misled and deceived Plaintiff into the belief that he falsely owed

 additional fees that were not authorized by the agreement creating the debt nor permitted by law

 when this charge is a violation of the FDCPA.

     35.      Plaintiff incurred an informational injury as Defendant provided him with false

 information as to the amount he actually owed on the alleged debt.

     36.      Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

 Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 8 of 10 PageID 8




  the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

      37.       Defendant's deceptive, misleading and unfair representations with respect to its

  collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

  respond to the Defendant's demand for payment of this debt.

      38.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

      39.       Plaintiff was confused and misled to his detriment by the statements in the dunning

  letter, and relied on the contents of the letter to his detriment.

      40.       Plaintiff would have pursued a different course of action were it not for the statutory

  violations.

      41.       As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      42.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      43.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      44.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      45.       Defendant violated said section by:
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 9 of 10 PageID 9




            a. Making a false and misleading representation in violation of §1692e(10).

    46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.


                                COUNT II
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                               §1692f et seq.

    47.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

    48.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    49.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

 unconscionable means in connection with the collection of any debt.

    50.     Defendant violated this section by

            a.      unfairly advising Plaintiff that he owed Defendant more money than the

    amount of her debt; and

            b.      attempting to collect an amount not expressly authorized by the underlying

    agreement creating the debt or permitted by law in violation of § 1692f(1).

    51.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.



                            DEMAND FOR TRIAL BY JURY
Case 3:21-cv-00560-TJC-PDB Document 1 Filed 05/31/21 Page 10 of 10 PageID 10




       52.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff William Rodgers, individually and on behalf of all others similarly

situated, demands judgment from Defendant ConServe as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: May 31, 2021                                   Respectfully Submitted,

                                                             ZEIG LAW FIRM, LLC
                                                             /s/ Justin Zeig
                                                             Justin Zeig, Esq.
                                                             FL Bar No. 112306
                                                             3475 Sheridan Street, Suite 310
                                                             Hollywood, FL 33021
                                                             Telephone: 754-217-3084
                                                             Fax: 954-272-7807
                                                             justin@zeiglawfirm.com
                                                             Attorneys for Plaintiff
